NOTICE OF ALLOWANCE
REASONS FOR ALLOWANCE
Claims 1-2 and 4-6 are allowed.
Claim 1 is allowed because the prior art of record does not disclose nor render obvious wherein, a first end of the first resistor R1 serves as a first end of the switch control module; a second end of the first resistor R1 serves as the second end of the switch control module and is connected to a first end of the second resistor R2 and a first end of the first capacitor C1; and a second end of the second resistor R2 and a second end of the first capacitor C1 are connected to ground, wherein a resistance value rl of the first resistor R1 and a resistance value r2 of the second resistor R2 satisfy the following conditions: r2/r1 ≥ (Vss2/Uth)-1 wherein, Vss2 is a voltage of the external power supply, and Uth is a lower limit of an absolute value of a gate-source voltage between the gate and the source which turns on the P-channel metal oxide semiconductor field effect transistor P1 as cited with the rest of the claimed limitations.
Claim 2 is allowed based on the dependency from claim 1.
Claim 4 is allowed because the prior art of record does not disclose nor render obvious the second end of the boost module is connected to ground via a connection with a first resistor R1, and the third end of the boost module is connected to ground via a connection with a second resistor R2, wherein, the boosting processing of the boost module satisfies the following conditions: |VH-Vss1| ≥ Uth wherein, VH is a voltage of the boosting signal; Vss1 is a voltage of the battery power supply; and Uth is a lower limit of an absolute value of a gate-source voltage between the gate and the source which turns on the N-channel metal oxide semiconductor field effect transistor N1 as cited with the rest of the claimed limitations.
Claims 5-6 are allowed based on the dependency from claim 4.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207.  The examiner can normally be reached on M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/PATRICK C CHEN/Primary Examiner, Art Unit 2842